PER CURIAM:
Newport News Shipbuilding and Dry Dock Co. seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s award of temporary partial disability benefits pursuant to 33 U.S.C.A. §§ 901-950 (West 2001). Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we affirm on the reasoning of the Board. See Newport News Shipbuilding and Dry Dock Co. v. Jacobs, No. 00-1180 (B.R.B. Sept. 14, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.